Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 3, 2019

                                      No. 04-19-00780-CV

  STONEBROOK MANOR SNF LLC d/b/a Advanced Rehabilitation & Healthcare of Live
                               Oak,
                            Appellant

                                                 v.

   Leticia MENDOZA, Individually and on behalf of the Estate of Hector Chacon, Deceased,
                                       Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-11033
                           Honorable Aaron Haas, Judge Presiding


                                         ORDER
        The trial court clerk and the court reporter notified this court that the clerk’s record and
the reporter’s record were not filed because appellant failed to pay or make arrangements to pay
the fees for preparing the records and appellant is not entitled to appeal without paying the fees.

         We ordered that appellant provide written proof to this court within ten (10) days that
either (1) the fees had been paid or arrangements had been made to pay the fees, or (2) appellant
is entitled to appeal without paying the fees. We advised appellant of the consequences of failing
to respond within the time provided. See TEX. R. APP. P. 37.3(b), (c).

         On November 27, 2019, appellant responded to our order and provided written proof that
it has paid the clerk’s fee and the reporter’s fee. Accordingly, the trial court clerk and the court
reporter are ORDERED to file the clerk’s record and the reporter’s record, respectively, within
thirty (30) days of the date of this order.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of December, 2019.
___________________________________
MICHAEL A. CRUZ,
Clerk of Court